                                               Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 1 of 9 Page ID #:4




                                                 1 Daniel F. Lula, Bar No. 227295
                                                   E-mail: dfl@paynefears.com
                                                 2 Robert T. Matsuishi, Bar No. 259182
                                                   E-mail: rtm@paynefears.com
                                                 3 PAYNE & FEARS LLP
                                                   4 Park Plaza, Suite 1100
                                                 4 Irvine, California 92614
                                                   Telephone: (949) 851-1100
                                                 5 Facsimile: (949) 851-1212
                                                 6 Attorneys for Defendant
                                                   BARRINGTON BANK & TRUST COMPANY, N.A.
                                                 7
                                                 8                        UNITED STATES DISTRICT COURT
                                                 9        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                10
                                                11 ABELARDO MARTINEZ, JR, an                   Case No. 8:18-cv-2069
PAYNE & FEARS LLP




                                                   individual, and BRITTNEY MEJICO,
                                                12 an individual,                              [Orange County Superior Court, Case
                                                                                               No. 30-2018-01023234-CU-CR-CJC]
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                                13               Plaintiffs,
                       ATTORNEYS AT LAW




                                                                                               PETITION AND NOTICE OF
                          (949) 851-1100




                                                14        v.                                   REMOVAL OF CIVIL ACTION
                                                                                               UNDER 28 U.S.C. § 1441(b)
                                                15 BARRINGTON BANK & TRUST                     (DIVERSITY JURISDICTION)
                                                   COMPANY, N.A., a national banking
                                                16 association; and DOES 1-10, inclusive,
                                                17               Defendants.
                                                18
                                                19        TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                                20 DISTRICT OF CALIFORNIA, PLAINTIFFS, AND THEIR COUNSEL OF
                                                21 RECORD:
                                                22
                                                23        PLEASE TAKE NOTICE that Defendant Barrington Bank & Trust
                                                24 Company, N.A., hereby removes this action from the Superior Court of the State of
                                                25 California for the County of Orange to the United States District Court for the
                                                26 Central District of California on the following grounds:
                                                27
                                                28

                                                                                            -1-
                                               Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 2 of 9 Page ID #:5




                                                 1                                I.     INTRODUCTION
                                                 2
                                                 3         1.    This Court has jurisdiction over this action because complete diversity
                                                 4 exists between Plaintiffs Abelardo Martinez and Brittney Mejico (“Plaintiffs”), and
                                                 5 Defendant Barrington Bank & Trust Company, N.A. (“Defendant”).
                                                 6
                                                 7         2.    Plaintiffs are citizens of the State of California and were citizens of
                                                 8 California at the time of the filing of their Complaint.
                                                 9
                                                10         3.    Defendant is now and was at the time this action was commenced a
                                                11 citizen of the State of Illinois within the meaning of 28 U.S.C. §1332.
PAYNE & FEARS LLP




                                                12
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                                13         4.    The amount in controversy exceeds $75,000.
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                                14
                                                15         5.    Pursuant to 28 U.S.C. § 1446(b)(1), this case is being removed within
                                                16 thirty (30) days of Plaintiffs’ service of the Complaint on Defendant (an out-of-state
                                                17 party).
                                                18
                                                19         6.    This Court has jurisdiction under 28 U.S.C. § 1332(a) because this is a
                                                20 civil action between citizens of different states, and the matter in controversy
                                                21 exceeds $75,000. Accordingly, Defendant respectfully requests that this Court
                                                22 exercise its removal jurisdiction over this action.
                                                23
                                                24                        II.    THE STATE COURT ACTION
                                                25
                                                26         7.    On or about October 4, 2018, Plaintiffs filed an action against
                                                27 Defendant titled “ABELARDO MARTINEZ, JR, an individual, and BRITTNEY
                                                28 MEJICO, an individual, Plaintiffs, v. BARRINGTON BANK & TRUST COMPANY,

                                                                                              -2-
                                               Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 3 of 9 Page ID #:6




                                                 1 N.A., a national banking association; and DOES 1-10, inclusive” in the Superior
                                                 2 Court of the State of California, County of Orange, Case No. 30-2018-01023234-
                                                 3 CU-CR-CJC (the “State Court Action”). A true and correct copy of the Complaint
                                                 4 filed by Plaintiffs on October 4, 2018 is attached hereto as Exhibit “A” as part of
                                                 5 the Index of Exhibits. A true and correct copy of the Civil Case Cover Sheet filed
                                                 6 by Plaintiffs on October 4, 2018 is attached hereto as Exhibit “B” as part of the
                                                 7 Index of Exhibits. A true and correct copy of the Notice of Case Assignment filed
                                                 8 by the Court on October 4, 2018 is attached hereto as Exhibit “C” as part of the
                                                 9 Index of Exhibits. A true and correct copy of the Payment Receipt filed by the
                                                10 Court on October 5, 2018 is attached hereto as Exhibit “D” as part of the Index of
                                                11 Exhibits. A true and correct copy of the Summons filed by Plaintiffs on October 5,
PAYNE & FEARS LLP




                                                12 2018 is attached hereto as Exhibit “E” as part of the Index of Exhibits.
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                                13
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                                14         8.     Upon information and belief, the Complaint and Summons in the State
                                                15 Court Action was sent to Defendant by mail on October 11, 2018. Under California
                                                16 Code of Civil Procedure § 415.40, service by this method is “deemed complete on
                                                17 the 10th day after such mailing,” or October 21, 2018. Thirty days from service
                                                18 have not yet elapsed, and therefore, this removal is timely under 28 U.S.C. §
                                                19 1446(b) (“The notice of removal of a civil action or proceeding shall be filed within
                                                20 30 days after the receipt by the defendant, through service or otherwise, of a copy of
                                                21 the initial pleading . . .”).
                                                22
                                                23         9.     The Complaint, Civil Case Cover Sheet, Notice of Case Assignment,
                                                24 Payment Receipt, and Summons constitute the pleadings, process, and orders, filed
                                                25 and served upon or by Plaintiffs and/or Defendant in the State Court Action.
                                                26 Exhibits “A” through “E” are attached hereto as part of the Index of Exhibits.
                                                27
                                                28

                                                                                            -3-
                                               Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 4 of 9 Page ID #:7




                                                 1 III.     THERE IS COMPLETE DIVERSITY BETWEEN BOTH PLAINTIFFS
                                                 2                                      AND DEFENDANT
                                                 3
                                                 4         10.   The Complaint, and each alleged cause of action contained therein,
                                                 5 may be properly removed on the basis of diversity jurisdiction, in that this is a civil
                                                 6 action between citizens of different states and the amount in controversy exceeds the
                                                 7 sum of $75,000, exclusive of interest and costs. 28 U.S.C. § 1332. Here, Defendant
                                                 8 is not a citizen of the State of California now or at the time when Plaintiffs’ State
                                                 9 Court Action incepted on October 4, 2018.
                                                10
                                                11         A.    Plaintiffs are Citizens of the State of California
PAYNE & FEARS LLP




                                                12
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                                13         19.   Both Plaintiffs allege that they are residents of the State of California.
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                                14 (See Exh. “A,” ¶ 7.)
                                                15
                                                16         20.   While “[r]esidence alone is not the equivalent of citizenship … the
                                                17 place of residence is prima facie the domicile.” State Farm Mut. Auto. Ins. Co. v.
                                                18 Dyer, 19 F.3d 514, 520 (10th Cir. 1994); see also Hester v. Horowitz, No. 14-00413
                                                19 JMS-KLP, 2015 WL 127890, at *2 (D. Haw. Jan. 8, 2015) (“Although residence
                                                20 alone is not the equivalent of citizenship, the place of residence is prima facie the
                                                21 domicile.”). It is presumed that a natural person’s residence is also her domicile,
                                                22 and a party resisting this presumption bears the burden of producing contrary
                                                23 evidence. State Farm, 19 F.3d at 519; Lew v. Moss, 797 F.2d 747, 751 (9th Cir.
                                                24 1986).
                                                25
                                                26         11.   To establish citizenship of a natural person for diversity purposes, the
                                                27 party must be both a citizen of the United States and a domiciliary of one particular
                                                28 state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). A

                                                                                              -4-
                                               Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 5 of 9 Page ID #:8




                                                 1 person’s “domicile” is the place where he or she resides, with the intent to remain or
                                                 2 to return. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (citing
                                                 3 Lew, 797 F.2d at 749). Domiciliary is determined at the time the lawsuit was filed.
                                                 4 Stroteck Corp. v. Air Transp. Ass’n. of Am., 300 F.3d 1129, 1131 (9th Cir. 2002).
                                                 5
                                                 6         12.    Accordingly, Plaintiffs are citizens of the State of California when the
                                                 7 State Court Action was filed and when this Petition and Notice was filed.
                                                 8
                                                 9         B.     Defendant is not a Citizen of the State of California
                                                10
                                                11         13.    If a party is a national bank, it is a citizen of the state in which its main
PAYNE & FEARS LLP




                                                12 office is located. Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006); Chavez v.
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                                13 JPMorgan Chase & Co., 888 F.3d 413, 415, n. 1 (9th Cir. 2018).
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                                14
                                                15         14.    Plaintiffs allege that Defendant’s main office is located in Barrington,
                                                16 Illinois.1 (See Exh. “A,” ¶ 9.) Thus, Defendant is an Illinois citizen and is diverse
                                                17 as to Plaintiffs.
                                                18
                                                19         21.    Since Plaintiffs are citizens of California and Defendant is a citizen of
                                                20 Illinois, complete diversity exists between Plaintiffs and Defendant.
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26         1
                                                           Although Wintrust Mortgage is not a named defendant, it is important to
                                                   note that it, also, is alleged by Plaintiffs to be a citizen of Illinois. (See Exh. “A,” ¶
                                                27 9.)
                                                28

                                                                                               -5-
                                               Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 6 of 9 Page ID #:9




                                                 1               IV.   THE AMOUNT IN CONTROVERSY EXCEEDS THE
                                                 2                                 JURISDICTIONAL MINIMUM
                                                 3
                                                 4         22.     According to 28 U.S.C. § 1332(a), “[D]istrict courts . . . have original
                                                 5 jurisdiction of all civil actions where the matter in controversy exceeds the sum or
                                                 6 value of $75,000, exclusive of interest and costs and is between . . . citizens of
                                                 7 different States.” See also Matheson v. Progressive Specialty Ins., Co., 319 F.3d
                                                 8 1089, 1090 (9th Cir. 2003) (“[J]urisdiction founded on [diversity] requires that the
                                                 9 parties be in complete diversity and the amount in controversy exceed $75,000.”).
                                                10
                                                11         23.     In addition to statutory damages of $4,000 per violation pursuant to
PAYNE & FEARS LLP




                                                12 California Civil Code section 52(a), Plaintiffs seek attorneys’ fees and costs, and
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                                13 injunctive relief. (See Exh. “A,” pp. 11-12.)
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                                14
                                                15         24.     As the Ninth Circuit held in Chavez v. JPMorgan Chase & Co., 888
                                                16 F.3d 413 (9th Cir. 2018), “[t]he amount in controversy [for removal purposes] may
                                                17 include ‘damages (compensatory, punitive, or otherwise) and the cost of complying
                                                18 with an injunction, as well as attorneys’ fees awarded under fee shifting statutes.”
                                                19 Id. at 416.
                                                20
                                                21         25.     Here, the costs associated with the injunctive relief Plaintiffs seek is
                                                22 greater than the amount needed to meet the requisite jurisdictional requirements.2
                                                23
                                                24         2
                                                             Assuming for purposes of argument that Plaintiffs object to the introduction
                                                     of Defendant’s costs to comply with the requested injunction to determine the
                                                25   amount in controversy; District Courts in this Circuit have specifically rejected
                                                     attempts by plaintiffs to unilaterally determine a defendant’s costs to comply with an
                                                26   injunction in order to defeat removal jurisdiction. See William G. Silverstein v.
                                                     Keynetics, Inc., et al. Additional Party Names: Click Sales Inc., No.
                                                27   LACV1804100JAKAGRX, 2018 WL 5795776, at *6 (C.D. Cal. Nov. 5, 2018)
                                                     (Kronstadt, J.) (“Defendants are better informed than Plaintiff to evaluate the current
                                                28         (footnote continued)

                                                                                                -6-
                                          Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 7 of 9 Page ID #:10




                                                1 See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)
                                                2 (the liberal pleading standard regarding the amount in controversy allegation is
                                                3 applicable to a defendant’s notice of removal on diversity grounds, whereby the
                                                4 defendant’s notice of removal “need include only a plausible allegation that the
                                                5 amount in controversy exceeds the jurisdictional threshold.”). Therefore, Defendant
                                                6 has met its burden of showing that the amount in controversy in this action exceeds
                                                7 $75,000, and is sufficient for removal jurisdiction.
                                                8
                                                9                            V.    REMOVAL IS TIMELY
                                               10
                                               11        26.    This Notice of Removal is timely because this action is being removed
PAYNE & FEARS LLP




                                               12 within 30 days after service of the State Court Action on Defendant. See 18 U.S.C.
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13 § 1446(b)(1); Cal. Code Civ. Proc. § 415.40 (service by mail on defendants outside
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14 California becomes effective 10 days after mailing).
                                               15
                                               16        27.    Here, service of Plaintiffs’ Complaint on Defendant (an out of state
                                               17 party) was deemed complete on on October 21, 2018. The Complaint provided
                                               18 information from which Defendant could first ascertain that complete diversity
                                               19 exists between Plaintiffs and Defendant (who is a resident of Illinois), and the case
                                               20 is one which is removable.
                                               21
                                               22        28.    Accordingly, removal of the action within 30 days of service of the
                                               23 Complaint in the State Court Action is timely.
                                               24
                                               25
                                               26
                                                  state of their technology and the requirements of a system that could be integrated
                                               27 with their existing technology, and would comply with the requested injunction.”)
                                               28

                                                                                            -7-
                                          Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 8 of 9 Page ID #:11




                                                1       VI.     ASSIGNMENT TO THE SOUTHERN DIVISION IS PROPER
                                                2
                                                3         29.   Assignment to the Southern Division of the Central District of
                                                4 California is proper because the State Court Action filed by Plaintiff is pending in
                                                5 the Superior Court of Orange County. 28 U.S.C. § 1446(a).
                                                6
                                                7                                 VII. CONCLUSION
                                                8
                                                9         30.   For the reasons stated above, this Court has jurisdiction under 28
                                               10 U.S.C. § 1332 because this is a civil action between citizens of different states, and
                                               11 the matter in controversy exceeds $75,000, exclusive of interest and costs.
PAYNE & FEARS LLP




                                               12
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13         31.   Accordingly, Defendant respectfully requests that this Court exercise
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14 its removal jurisdiction over this action.
                                               15
                                               16
                                                    DATED: November 19, 2018            PAYNE & FEARS LLP
                                               17                                       Attorneys at Law
                                               18
                                               19
                                               20                                       By:               /s/Daniel F. Lula
                                                                                                         DANIEL F. LULA
                                               21
                                               22                                              Attorneys for Defendant
                                                                                               BARRINGTON BANK & TRUST
                                               23                                              COMPANY, N.A.
                                               24
                                               25
                                               26
                                               27
                                               28

                                                                                               -8-
                                          Case 8:18-cv-02069-DOC-ADS Document 2 Filed 11/19/18 Page 9 of 9 Page ID #:12




                                               1                                 INDEX OF EXHIBITS
                                               2
                                               3 EXHIBIT               DESCRIPTION
                                               4
                                               5 EXHIBIT “A”:          Complaint filed by Plaintiffs on October 4, 2018
                                               6
                                               7 EXHIBIT “B”:          Civil Case Cover Sheet filed by Plaintiffs on October 4, 2018
                                               8
                                               9 EXHIBIT “C”:          Notice of Case Assignment filed by the Court on October 4,
                                               10                      2018
                                               11
PAYNE & FEARS LLP




                                               12 EXHIBIT “D”:         Payment Receipt filed by the Court on October 5, 2018
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14 EXHIBIT “E”:         Summons filed by Plaintiffs on October 5, 2018
                                               15
                                               16
                                               17   4821-6969-9200.1

                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28

                                                                                           -9-
